Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter 
The combination of both dependent claim 6 and dependent claim 8 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
Response to the applicant’s arguments
The previous rejection is withdrawn.
Over the course of a new search a new reference was found and a new rejection is made herein.  Applicant’s arguments are not moot in view of the new rejection of the claims. 
Claim 1 is amended to recite and Sarim is silent but Zhang teaches the amendments of “…defining at least one initial waypoint for creating an initial trajectory; (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10)
receiving geographic information for a plurality of positions along the initial trajectory; (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10)

conducting a numerical simulation of a communication link between the unmanned aerial(see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10)

vehicle along the initial trajectory and at least one predetermined ground station at a predetermined ground station position, (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10)

in case of an insufficient quality factor on the initial trajectory, adjusting the position of at least one waypoint to form an adjusted trajectory”  (see FIG. 4 where according to the path 402-408 the map shows an actual available, minimum available or a radio link of zero where nothing is available) (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10 where the assessment in a signal transmission/reception is made to determine the flight path being based on the sensors)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Sarim with the teachings of Zhang since Zhang teaches that a transmission power of the radio can provide a way point path for the drone so the drone. The path can be corrected to the first areas that have service and avoid the second areas and not move into second areas from the origin to the destination that have no service.  See claims 1-10 and paragraph 1-20 of Zhang. 
Further, using this method for an initial trajectory for a ground station is insignificant extra solution activity and absent unexpected benefits this is extra solution activity and has limited patentable weight.  See MPEP sec. 2106.05(g); 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

	12-21-2018 is the effective filing date. 	
	Claims 1-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0241634 A1 to Sarim et al. that was filed in 5-4-18 (hereinafter “Sarim”) and in view of Taiwanese Patent Pub. No.: TWI687111B that was filed in 2016 (hereinafter “the ‘111 reference”) that also published as (US 20180017973A1 to Teaque) and in view of International Patent Pub. No.: WO 2018/086140 A1 to Zhang et al. that was filed on 11-14-15 (hereinafter “Zhang”).

Sarim discloses “…1. A method for operating an unmanned aerial vehicle, 
the method comprising:
defining at least one initial waypoint for creating an initial trajectory;
receiving geographic information for a plurality of positions along the trajectory;
conducting a numerical simulation of a communication link between the unmanned aerial vehicle along the trajectory and at least one predetermined ground station at a
predetermined ground station position…”  (see claims 1-21 and also paragraph 41-50, 96-108, 150-152)”; 

    PNG
    media_image1.png
    787
    1119
    media_image1.png
    Greyscale

Sarim is silent but the ‘111 teaches “… which comprises calculating 
a quality factor for the
communication link under consideration of the geographic information, and   (see FIG. 1 where the quality of services is illustrated  
    PNG
    media_image2.png
    978
    780
    media_image2.png
    Greyscale

comparing the quality factor with at least one predetermined minimum quality factor, and  (see FIG. 2 where the radio link quality can have a level of 1-4 and then the uav is directed to the strongest radio link  
    PNG
    media_image3.png
    1005
    808
    media_image3.png
    Greyscale

in case of an insufficient quality factor on the trajectory, 
adjusting the position of at
least one waypoint to form an adjusted trajectory, and 
repeating the numerical simulation of
the communication link until the quality factor along the adjusted trajectory reach at least the minimum quality factor, to form an optimized final trajectory”.  (See FIG. 8 where the radio link quality data 810-865 is determined and then compared to a minimum and if it is lower than an emergency is provided in block 859; however if the radio link quality is acceptable in block 865 the route is updated from the current location where the radio quality is good to the destination; see paragraph 132--139); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘111 publication with the disclosure of Sarim since the ‘111 publication teaches that the map of the location (FIG. 1, 8) includes a first radio link quality, a second radio link quality and a third or no radio link quality. The drone can be moved along where a radio link quality is compared to a threshold minimum value and if it is lower than the minimum then the drone can land or backtrack or not proceed and this ensures that the drone can only travel where the radio link is adequate to the destination. This ensures 

    PNG
    media_image4.png
    872
    901
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    840
    876
    media_image5.png
    Greyscale
Claim 1 is amended to recite and Sarim is silent but Zhang teaches the amendments of “…defining at least one initial waypoint for creating an initial trajectory; (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10)
receiving geographic information for a plurality of positions along the initial trajectory; (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10)

conducting a numerical simulation of a communication link between the unmanned aerial(see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10)

vehicle along the initial trajectory and at least one predetermined ground station at a predetermined ground station position, (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10)

in case of an insufficient quality factor on the initial trajectory, adjusting the position of at least one waypoint to form an adjusted trajectory”  (see FIG. 4 where according to the path 402-408 the map shows an actual available, minimum available or a radio link of zero where nothing is available) (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10 where the assessment in a signal transmission/reception is made to determine the flight path being based on the sensors)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Sarim with the teachings of Zhang since Zhang teaches that a transmission power of the radio can provide a way point path for the drone so the drone. The path can be corrected to the first areas that have service and avoid the second areas and not move into second areas from the origin to the destination that have no service.  See claims 1-10 and paragraph 1-20 of Zhang. 



Sarim is silent but the ‘111 teaches “…2. The method according to claim 1, further comprising conducting numerical simulation of a flight of the unmanned aerial vehicle along the trajectory, wherein the calculating of the quality factor is conducted under consideration of simulated flight states
along the trajectory. (See paragraph 64 where the device can determine the quality in real time or in non-real time; see FIG. 8 where the radio link quality data 810-865 is determined an then compared to a minimum and if it is lower than an emergency is provided in block 859; however if the radio link quality is acceptable in block 865 the route is updated from the current location where the radio quality is good to the destination; see paragraph 132--139);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘111 publication with the disclosure of Sarim since the ‘111 publication 


    PNG
    media_image6.png
    738
    1107
    media_image6.png
    Greyscale

…along the initial trajectory; and simulated states along the initial trajectory (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10)  (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10) (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10) , (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10) (see FIG. 4 where according to the path 402-408 the map shows an actual available, minimum available or a radio link of zero where nothing is available) (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10 where the assessment in a signal 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Sarim with the teachings of Zhang since Zhang teaches that a transmission power of the radio can provide a way point path for the drone so the drone. The path can be corrected to the first areas that have service and avoid the second areas and not move into second areas from the origin to the destination that have no service.  See claims 1-10 and paragraph 1-20 of Zhang. 
Further, using this method for an initial trajectory for a ground station is insignificant extra solution activity and absent unexpected benefits this is extra solution activity and has limited patentable weight.  See MPEP sec. 2106.05(g); 

Sarim is silent but the’111 teaches “….3. The method according to claim 1, wherein the unmanned aerial vehicle is flight-controlled by a flight control unit to follow a given trajectory, (see FIG. 1 where the uav follows the trajectory 120 over the high radio quality metric domes 150) wherein the method further comprises providing the final trajectory to the flight control unit. (See paragraph 64 where the device can determine the quality in real time or in non-real time; see FIG. 8 where the radio link quality data 810-865 is determined an then compared to a minimum and if it is lower than an emergency is provided in block 859; however if the radio link quality is acceptable in block 865 the route is updated from the current location where the radio quality is good to the destination; see paragraph 132--139)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘111 publication with the disclosure of Sarim since the ‘111 publication teaches that the map of the location (FIG. 1, 8) includes a first radio link quality, a second radio link quality and a third or no radio link quality. The drone can be moved along where a radio link quality is compared to a threshold minimum value and if it is lower than the minimum then the drone can land or backtrack or not proceed and this ensures that the drone can only travel where the radio link is adequate to the destination. This ensures that the drone is maintained in communication and will not be lost.  See ‘111 at paragraph 130-139 and the abstract and claims 1-4. 


    PNG
    media_image7.png
    966
    857
    media_image7.png
    Greyscale


Sarim is silent but the ’111 teaches “….4. The method according to claim 3, wherein conducting the numerical simulation of the flight comprises executing a dynamic model (see paragraph 102) of the unmanned aerial vehicle and the flight control unit to control the dynamic model of the unmanned aerial vehicle to follow the given trajectory. (See FIG. 2 where the radio link quality is measured as a value of 1-3 and the drones can follow the high quality areas and see paragraph 64 where the device can determine the quality in real time or in non-real time; see FIG. 8 where the radio link quality data 810-865 is determined an then compared to a minimum and if it is lower than an emergency is provided in block 859; however if the radio link quality is acceptable in block 865 the route is updated from the current location where the radio quality is good to the destination; see paragraph 132--139);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘111 publication with the disclosure of Sarim since the ‘111 publication teaches that the map of the location (FIG. 1, 8) includes a first radio link quality, a second radio link quality and a third or no radio link quality. The drone can be moved along where a radio link quality is compared to a threshold minimum value and if it is lower than the minimum then the drone can land or backtrack or not proceed and this ensures that the drone can only travel where the radio link is adequate to the destination. This ensures 


	Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0241634 A1 to Sarim et al. that was filed in 5-4-18 (hereinafter “Sarim”) and in view of Taiwanese Patent Pub. No.: TWI687111B that was filed in 2016 (hereinafter “the ‘111 reference”) 
and in view of and in view of EP Patent Application Pub. No.: EP2884305A1 to Wang and in view of Zhang.

Sarim is silent but Wang teaches “5. The method according claim 1, wherein receiving geographic information comprises retrieving terrain characteristics and elevation information along the trajectory”. (see col. 5, paragraph 18-23 where a camera perception image system can provide a signal of an image of the terrain) see paragraph 23-25 where the LIDAR is provided for a coarse phase evaluation and triangulated to formulate a 3D model of the terrain for review of a landing zone; see paragraph 13 where the depth features of each of the segmented regions is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of the primary reference and the teachings of WANG since WANG teaches that a drone can scan an image and using LIDAR of a terrain.  Spectral image data that is visible or not visible to a human eye can be captured. Then a terrain can be plotted using the 3d model and a slope, a height variance and a fitting can be determined and a depth of each terrain point.   This can be used to determine if a landing site exists on the terrain and if not the drone avoid that terrain for landing as being unsafe. Whereas a safe landing zone can be determined for the UAV.  For example, rough terrain and water can be excluded using the 3d and 2d image.    See col. 1-2 and paragraph 2-19, 26-31 and claims 1-2 of WANG. 
Claim 5 is amended to recite and Sarim is silent but Zhang teaches the amendments of “…an initial trajectory; (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10)  (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10) (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10)  (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10) (see FIG. 4 where according to the path 402-408 the map shows an actual available, minimum available or a radio link of zero where nothing is available) (see FIG. 10 where the initial location or origin is at 1030 and the destination is at 1028 and for the initial waypoints the radio link quality is shown as 1026, and dark or lighter or no radio link; see claim 1-10 where the assessment in a signal transmission/reception is made to determine the flight path being based on the sensors)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Sarim with the teachings of Zhang since Zhang teaches that a transmission power of the radio can provide a way point path for the drone so the drone. The path can be corrected to the first areas that have service and avoid the second areas and not move into second areas from the origin to the destination that have no service.  See claims 1-10 and paragraph 1-20 of Zhang. 
Further, using this method for an initial trajectory for a ground station is insignificant extra solution activity and absent unexpected benefits this is extra solution activity and has limited patentable weight.  See MPEP sec. 2106.05(g); 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0241634 A1 to Sarim et al. that was filed in 5-4-18 (hereinafter “Sarim”) and in view of Taiwanese Patent Pub. No.: TWI687111B that was filed in 2016 (hereinafter “the ‘111 reference”) 
and in view of and in view of Jin, Ying et al., IEEE, Joint Optimization of relay position and power allocation in cooperative broadcast wireless networks, Center for Advanced Communications, Villanova University, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6288422 ) (2012) and in view of Zhang. 


Sarim is silent but Jin teaches “…6. The method according to claim 1, wherein conducting the numerical simulation of the communication link comprises executing a deterministic channel model for a signal propagation depending on the geographic information and boundary conditions related to the unmanned aerial vehicle”. (See page 2494-5 and FIG. 1-5); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the Jin publication with the disclosure of Sarim since the Jin publication teaches that a user may transmit to a source using a relay to avoid an 

	Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0241634 A1 to Sarim et al. that was filed in 5-4-18 (hereinafter “Sarim”) and in view of Taiwanese Patent Pub. No.: TWI687111B that was filed in 2016 (hereinafter “the ‘111 reference”) and in view of U.S. Patent No.: US9660718B2 to Filiba and in view of U.S. Patent Application Pub. No.: US 2020/0265726 A1 to Dupray et al. and in view of Zhang. 


Sarim is silent but Dupray teaches “…7. The method according to claim 6, wherein the boundary conditions related to the unmanned aerial vehicle comprise a shape and a material of the unmanned aerial vehicle,  (see paragraph 174-175 where the uav is made using a cage that is a faraday cage that shields the components from electronic EM radiation, and protects from water damage and rain and short circuits); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of DUPRAY with the disclosure of Sarim since DUPRAY teaches that the drone can be protected using a material cage that is waterproof and also that is a faraday cage material that can shield the electronic components of the drone to the EM radiation.    This ensures that the drone is protected and maintained in different wet or high RF environments and if it did not have this it may be lost.  See  paragraph 150-176 of Dupray. 

Sarim is silent but Filiba teaches “….as well as the installation position and orientation of at least one antenna on the unmanned aerial vehicle associated with the communication link”.  (See claims 1-8 and the abstract where the antenna is steered via motors to adjust the beams to the ground terminal to obtain a high quality of service);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of 

	Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0241634 A1 to Sarim et al. that was filed in 5-4-18 (hereinafter “Sarim”) and in view of Taiwanese Patent Pub. No.: TWI687111B that was filed in 2016 (hereinafter “the ‘111 reference”) and in view of NPL, Cimino, Mario, G, et al., Combining stigmergic and flocking behaviors to coordinate swarms of drones performing target search, 2015 6th International Conference on Information, Intelligence, System and Applications (IISA) (IEEE Xplore, https://ieeexplore.ieee.org/abstract/document/7387990 (July 6, 2015) (hereinafter “Cimino”) and in view of Zhang. 

    PNG
    media_image8.png
    823
    556
    media_image8.png
    Greyscale

Cimino teaches “8. The method according to claim 1, wherein the step of adjusting the position of at least one waypoint to form the adjusted trajectory comprises a Pareto optimization, a particle swarm optimization or an optimization based on evolutionary algorithms. (see FIG. 4b where the stimergic formation on a target is shown with 6 UAVs being aligned on a target in a swarm formation) , (see FIG. 4b where the stimergic formation on a target is shown with 6 UAVs being aligned on a target in a swarm formation); 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Sarim with the teachings of Cimino since Cimino teaches that a number of drones can operate in a formation that is aligned and can include a methodology to detect a surrounding drone and then detect a maximum pheromone intensity and then move to that intensity as this is where a target may be identified by other drones. If this is not detected, the drones can take a random turn or point in a different direction than other drones.  If a target is detected, a second drone will release a pheromone to detect a location of the target and this provides a very rapid searching of an area.   See pages 2-3 of Cimino.  

	Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0241634 A1 to Sarim et al. that was filed in 5-4-18 (hereinafter “Sarim”) and in view of Taiwanese Patent Pub. No.: TWI687111B that was filed in 2016 (hereinafter “the ‘111 reference”) and in view of Zhang. 

Sarim is silent but the’111 discloses “…9. The method according to claim 1, wherein the step of adjusting the position of at least one waypoint to form the adjusted trajectory comprises applying at least one geometry constraint in the adjusted trajectory. (See FIG. 2 where the radio link quality is measured as a value of 1-3 and the drones can follow the high quality areas and see paragraph 64 where the device can determine the quality in real time or in non-real time; see FIG. 8 where the radio link quality data 810-865 is determined an then compared to a minimum and if it is lower than an emergency is provided in block 859; however if the radio link quality is acceptable in block 865 the route is updated from the current location where the radio quality is good to the destination; see paragraph 132--139)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of 

	Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0241634 A1 to Sarim et al. that was filed in 5-4-18 (hereinafter “Sarim”) and in view of Taiwanese Patent Pub. No.: TWI687111B that was filed in 2016 (hereinafter “the ‘111 reference”) and in further in view of U.S. Patent Application Pub. No.: US 20100292871 A1 to Schultz et al. and in view of Zhang. 
    PNG
    media_image9.png
    507
    652
    media_image9.png
    Greyscale


Sarim is silent but Schultz teaches “…..10. The method according to claim 9, wherein the at least one geometry constraint is selected from a group of geometry constraints, the group consisting of:
maintaining a certain altitude above the terrain,
providing a minimum distance to buildings on the ground for collision avoidance,
restricting the adjusted trajectory to given map limits,
avoiding flight prohibited zones, and
maintaining a safety distance to surrounding aircraft. (see paragraph 80-81 where a building o larger threat is added to a flight path; These behaviors can include following a trajectory, loitering over a target, responding to TCAS RAs, maintaining a constant heading, speed, altitude or rate of climb and following the quickest, steadiest or boldest path, with the steadiest path defining the trajectory which minimizes the number of maneuvers, and the boldest path defining the trajectory for which actions that have a longer duration are privileged. Behaviors can also be combined, depending on functional requirements or as desired for a specific application). (see paragraph 69-71 where the collision can be a volume where there is a height of 200 feet plus or minus 100 feet and an obstacle is within that volume and then considered a threat; see FIG. 5 where the aircraft can determine a flight path P and then determine there are two obstacles in the path as O, O, O and the aircraft is able to fly higher than the obstacles and then safely passes over the obstacles; see paragraph 76, 80-85 where the maximum altitude and the flight envelope constraints are considered for the aircraft)

It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Schultz with the disclosure of the primary reference to Sarim to provide a flight path where a UAV may perform an on target procedure and determine a flight path for the uav and then either perform a collision avoidance procedure, or trajectory adjustment and a self separation procedure to provide distance from obstacles along the flight path.  The flight path can then be altered on a case by case basis for increased traffic awareness and increased safety to prevent collisions which can result in a total loss of a UAV while also provide subtle adjustments 
	Claims 11-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0241634 A1 to Sarim et al. that was filed in 5-4-18 (hereinafter “Sarim”) and in view of Taiwanese Patent Pub. No.: TWI687111B that was filed in 2016 (hereinafter “the ‘111 reference”) and in view of Zhang. 


    PNG
    media_image10.png
    782
    625
    media_image10.png
    Greyscale

Sarim is silent but the ‘111 teaches “…11. The method according to claim 1, wherein defining at least one initial waypoint for creating the initial trajectory comprises defining a set of initial waypoints for a desired flight mission.   (see FIG. 2 where the radio link quality can have a level of 1-4 and then the uav is directed to the strongest radio link quality); (See FIG. 8 where the radio link quality data 810-865 is determined an then compared to a minimum and if it is lower than an emergency is provided in block 859; however if the radio link quality is acceptable in block 865 the route is updated from the current location where the radio quality is good to the destination; see paragraph 132--139)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘111 publication with the disclosure of Sarim since the ‘111 publication teaches that the map of the location (FIG. 1, 8) includes a first radio link quality, a second radio link quality and a third or no radio link quality. The drone can be moved along where a radio link quality is compared to a threshold minimum value and if it is lower than the minimum then the drone can land or backtrack or not proceed and this ensures that the drone can only travel where the radio link is adequate to the destination. This ensures that the drone is maintained in communication and will not be lost.  See ‘111 at paragraph 130-139 and the abstract and claims 1-4. 

 “12. The method according to claim 1, wherein the numerical simulation of the communication link is continuously and repeatedly conducted during the flight of the unmanned aerial vehicle. (See FIG. 8 where the radio link quality data 810-865 is determined an then compared to a minimum and if it is lower than an emergency is provided in block 859; however if the radio link quality is acceptable in block 865 the route is updated from the current location where the radio quality is good to the destination; see paragraph 132--139)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘111 publication with the disclosure of Sarim since the ‘111 publication teaches that the map of the location (FIG. 1, 8) includes a first radio link quality, a second radio link quality and a third or no radio link quality. The drone can be moved along where a radio link quality is compared to a threshold minimum value and if it is lower than the minimum then the drone can land or backtrack or not proceed and this ensures that the drone can only travel where the radio link is adequate to the destination. This ensures that the drone is maintained in communication and will not be lost.  See ‘111 at paragraph 130-139 and the abstract and claims 1-4. 

Sarim is silent but the’111 teaches “….13. The method according to claim 1, wherein the numerical simulation of the communication link is conducted inside the unmanned aerial vehicle. . (See FIG. 2 where the radio link quality is measured as a value of 1-3 and the drones can follow the high quality areas and see paragraph 64 where the device can determine the quality in real time or in non-real time; see FIG. 8 where the radio link quality data 810-865 is determined an then compared to a minimum and if it is lower than an emergency is provided in block 859; however if the radio link quality is acceptable in block 865 the route is updated from the current location where the radio quality is good to the destination; see paragraph 132--139)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘111 publication with the disclosure of Sarim since the ‘111 publication teaches that the map of the location (FIG. 1, 8) includes a first radio link quality, a second radio link quality and a third or no radio link quality. The drone can be moved along where a radio link quality is compared to a threshold minimum value and if it is lower than the minimum then the drone can land or backtrack or not proceed and this ensures that the drone can 

Sarim is silent but the’111 teaches “….14. An unmanned aerial vehicle, comprising a computer unit, wherein the computer unit is configured for conducting the method according to claim 1. . (See FIG. 2 where the radio link quality is measured as a value of 1-3 and the drones can follow the high quality areas and see paragraph 64 where the device can determine the quality in real time or in non-real time; see FIG. 8 where the radio link quality data 810-865 is determined an then compared to a minimum and if it is lower than an emergency is provided in block 859; however if the radio link quality is acceptable in block 865 the route is updated from the current location where the radio quality is good to the destination; see paragraph 132--139)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘111 publication with the disclosure of Sarim since the ‘111 publication teaches that the map of the location (FIG. 1, 8) includes a first radio link quality, a second radio link quality and a third or no radio link quality. The 


Sarim is silent but the’111 teaches “….15. The unmanned aerial vehicle according to claim 14, wherein the computer unit is a flight control unit. . (See FIG. 2 where the radio link quality is measured as a value of 1-3 and the drones can follow the high quality areas and see paragraph 64 where the device can determine the quality in real time or in non-real time; see FIG. 8 where the radio link quality data 810-865 is determined an then compared to a minimum and if it is lower than an emergency is provided in block 859; however if the radio link quality is acceptable in block 865 the route is updated from the current location where the radio quality is good to the destination; see paragraph 132--139);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668